I 
should like to thank the outgoing President of the 
sixty-fifth session of the General Assembly, Mr. Joseph 
Deiss of Switzerland, and congratulate Mr. Nassir 
Abdulaziz Al-Nasser of Qatar on his election as 
President of the sixty-sixth session of the General 
Assembly. May I also express my gratitude for the 
efforts and leadership of the Secretary-General, 
Mr. Ban Ki-moon, who has skilfully guided our 
Organization in these difficult and demanding times.
 Two world wars taught humanity the necessity to 
infuse national relations with respect for a few simple 
yet powerful ideals. That is what the United Nations is 
all about — respect for peace and good-neighbourly 
relations; respect for the rule of law and the 
international justice system; and respect for the 
fundamental right of every person on this planet to 
have a chance for a better life. The United Nations is 
what we, its Member States, make of it. We are the 
driving force behind its accomplishments. We are the 
reason behind any of its failures. The United Nations is 
where we meet and agree or disagree on global 
cooperation, and when we agree, humanity becomes 
stronger. 
 Today the United Nations is leading vital 
international cooperation in tackling climate change 
and desertification. There is also the challenge of 
non-communicable diseases, which hinder 
macroeconomic development and keep the bottom 
billions of people locked in chronic poverty. 
Unregulated migration is putting huge pressure on 
some countries, including Greece, as a result of — 
even to the further detriment of — the low level of 
development in the countries of origin, poverty and 
wars. There is the crucial contribution of the United 
Nations and its Human Rights Council on human rights 
issues, a contribution that can grow with a stronger 
mandate for the Human Rights Council. Greece is 
standing for election to the Council for the 2012 term 
and deeply values the support of every single one of its 
partners in that effort.  
 Perhaps the most overarching responsibilities of 
the United Nations lie in the area of peace and security, 
for without peace and security it is much more 
difficult, if not impossible, to pursue the myriad other 
goals of the Organization. Those goals include 
ensuring nuclear security, combating terrorism and 
combating piracy. They also include managing crises 
as they arise, as in the recent case of Libya, and 
working together with our partners in the international 
community to establish and keep peace. This also 
  
 
11-51197 16 
 
means, as I said earlier, fostering good-neighbourly 
relations the world over. 
 Just as we need to work together as global 
partners to face the challenges of our time and the 
challenges of the future, each of us also has a role to 
play in a given region. Greece’s immediate region is 
South-East Europe, the Balkans. Greece has a vision 
for peace, stability and cooperation in our region. Its 
key component is the European perspective of our 
region as a whole and of our individual neighbours. To 
this end, two years ago Greece launched Agenda 2014, 
which is aimed at revitalizing our neighbours’ efforts 
to realize European aspirations, on the one hand, while 
also re-igniting the European Union’s vision of 
welcoming the countries of the Balkans into the 
European family. Indeed, creating a European 
neighbourhood of peace and cooperation in south-
eastern Europe should be our collective goal, and that 
is because peace and cooperation are anything but a 
foregone conclusion in the Balkans. Recent history, 
often bloody history, makes that abundantly clear. 
 There are still pending issues that need to be 
resolved. One serious obstacle to the consolidation of 
peace and security in our neighbourhood is the Kosovo 
issue. Recent progress in the European Union-brokered 
talks between Belgrade and Pristina gives some cause 
for optimism in the wake of the tensions we saw in the 
region over the summer. Those tensions remain. They 
still need to be dealt with and defused. Greece wishes 
to facilitate the process of reconciliation and 
compromise. It wishes to foster the kind of 
understanding that our neighbourhood needs on the 
path to its common future in the European family. That 
is a policy that works. Regional cooperation platforms, 
the South-East European Cooperation Process, the 
Black Sea Economic Coordination Organization, the 
regional Cooperation Council and others are bringing 
us closer together as partners. Serbia has made 
impressive progress on its path to the European Union, 
progress that must be recognized without question 
marks. So has Montenegro. Bosnia and Herzegovina 
must be supported in its efforts towards reconciliation, 
unity and progress. Albania is in the process of 
overcoming internal divisions and returning to the path 
of reforms under specific European Union criteria. 
Croatia’s success story gives impetus to the entire 
enlargement process for the Balkans. 
 Another issue that needs our attention is that of 
the name of the Former Yugoslav Republic of 
Macedonia, which is not really and has never been a 
name issue per se, but instead a sincere effort to ensure 
that in our volatile region we put behind us, once and 
for all, notions of irredentism, of attempting to rewrite 
history and borders, so that our children can be raised 
not with suspicions and bitterness towards each other 
but with friendship and hope for living next to each 
other. Greece believes, and has repeatedly stated, that 
the solution lies in a fair compromise, in a name with a 
geographical qualifier since Macedonia is a geographic 
region that overlaps the territory of more than one 
country, and that this name must be used in relation to 
everyone, erga omnes. We want to resolve this issue so 
that we can finally realize the huge potential of our 
relationship on the basis of openness, honesty and 
trust. It is high time to reach a successful and mutually 
beneficial conclusion. As I have often said, this should 
be a time to write history, not to keep trying to rewrite 
it. 
 South-East Europe is only one side of Greece’s 
neighbourhood. In our southern neighbourhood, the 
eastern Mediterranean, we have witnessed the 
awakening of people’s desire for democracy, the hope 
for a better future. We have witnessed the Arab Spring. 
Our proximity to the region and to the countries there 
that have been swept by calls for change is reflected in 
our active presence in the region. Add to that a long-
standing tradition of relations of trust and friendship 
with the Arab world and Members can see why Greece 
has embraced a vital role in these developments.  
 In Libya we conducted unprecedented 
evacuations for tens of thousands of non-Libyans, 
provided ground support for the implementation of the 
Libya no-fly zone, mediated the release of European 
military personnel early in the crisis and established a 
diplomatic presence early on in Benghazi to liaise with 
the National Transitional Council. We are now offering 
infrastructure on Crete as a staging area for the efforts 
to deal with the humanitarian situation in Libya. The 
importance we attach to developments in Libya, Egypt, 
Tunisia and throughout the region derives from the 
point I made earlier. Without peace and security one 
does not have cooperation, the cooperation needed for 
development and for improving the day-to-day lives of 
the people. 
 We, as the international community, have an 
obligation to help our southern neighbours achieve 
their goal of democracy, of having a voice in their 
affairs and of hope and future prosperity. I am talking 
 
 
17 11-51197 
 
about the same rights that the Syrian people have also 
been demanding for months, the rights that their own 
leadership is at present violently denying them. The 
Arab world does not need new hegemons who see the 
present turmoil as an opportunity to promote self-
serving agendas or for establishing new spheres of 
geostrategic influence or economic power. It needs 
genuine friends who see Arabs as equals and who are 
willing selflessly to assist the Arab world in its 
transition to democracy and true self-determination. 
Greece and the European Union, under the guidance of 
the United Nations, can and must play that role. 
 Nowhere is the lack of peace and security more 
pronounced and more chronic than with regard to the 
Palestinian question. Greece supports unequivocally 
Palestine’s right to statehood. It is now our 
responsibility, the responsibility of every Member State 
of the United Nations, to respect the Palestinian 
decision to request membership and, more importantly, 
to turn this into an opportunity that will jump-start 
new, direct negotiations. Palestine has a right to exist 
finally as an independent State, just as Israel — let us 
not forget — has an equal right to exist in full and 
uncompromised security. The European Union, on its 
own account and within the Quartet, has a crucial role 
to play in this effort. Greece will continue to engage in 
dialogue with both sides and support Catherine Ashton 
and the European Union’s efforts within the Quartet 
and with the parties. 
 Within this context of regional tension and 
volatility but also great potential hope, it should be 
self-evident that we need to avoid adding still greater 
tensions in the eastern Mediterranean region, which is 
why we are deeply concerned by the recent threats and 
hostile actions against the Republic of Cyprus by our 
neighbour Turkey, in violation of international law. As 
the European Union, the United States, Russia and 
others have already stated, Turkey’s threats and actions 
over the past few days and weeks are contrary to 
international law and they must cease. We believe that 
the path of tension is a wrong and dangerous path. 
Instead of threats our region needs strong countries that 
can work together to promote stability, cooperation and 
good-neighbourly relations among all, and always 
within the confines of international law.  
 That is the hope and example that we can give to 
a region and that a region expects of us, which is why 
Greece is committed to the peaceful path of 
exploratory talks with Turkey for the delimitation of a 
continental shelf, failing which we believe we should 
submit the issue to the International Court of Justice 
for resolution. We expect Turkey to refrain from 
actions that undermine that spirit of cooperation. That 
is why we strongly support the United Nations sanction 
talks currently under way between President 
Christofias of Cyprus and Mr. Eroglu, talks aimed at 
the reunification of Cyprus as a bizonal, bicommunal 
federation and the ending of Turkey’s illegal 
occupation in accordance, with United Nations 
resolutions and European Union law. 
 Finally, economic development and fair 
distribution of wealth are key prerequisites for long-
term stability and security. My country, in the midst of 
its own worst financial and economic crisis in recent 
history, has not only not shut itself in its shell but 
remains a leading investor in a region, especially in the 
western Balkans, contributing to the creation of tens of 
thousands of jobs. Internally we are overhauling our 
economy by investing in sustainable growth and in 
Greece’s competitive advantage sectors, including 
green energy, shipping, tourism, sustainable agriculture 
and high-tech infrastructure. Externally, our businesses 
are becoming even more outward-looking. The 
economic integration of our region along the growth 
axes I have described, and other complementary ones, 
is certain to multiply its economic potential. It is thus 
certain further to enhance the peaceful integration and 
cooperation of all of its people.  
 It has often been said that every crisis is also an 
opportunity. If that is true, then our region, riddled as it 
has been for decades with big and small crises, is 
arguably today the region in the world that harbours 
the greatest opportunities for peace, growth and 
stability. It is in our hands to make this happen. Let us 
begin.